Case 2:18-cv-00139-JES-UAM Document 45 Filed 06/20/19 Page 1 of 2 PageID 612



                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

RACHEL H. SHIPMAN,

       Plaintiff,

v.                                                           CASE NO: 2:18-cv-00139-JES-CM

CP SANIBEL, LLC

      Defendant.
__________________________/

       DEFENDANT’S NOTICE OF SERVING PROPOSAL FOR SETTLEMENT

       Defendant, CP Sanibel, LLC d/b/a Sanibel Harbour Marriott Resort & Spa, pursuant to

Section 768.79, Florida Statutes, and Rule 1.442, Florida Rules of Civil Procedure, hereby gives

notice of serving its Proposal for Settlement on the Plaintiff, Rachel H. Shipman, on June 20, 2019.

               [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 2:18-cv-00139-JES-UAM Document 45 Filed 06/20/19 Page 2 of 2 PageID 613



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I filed the foregoing document with the Clerk of the Court using

CM/ECF system and a true and correct copy was served by CM/ECF to: Christopher J. Smith,

Esq.,   Goldstein,   Buckley,   Cechman,   Rice   &   Purtz,   PA,   at   csmith@gbclaw.com,

axp@gbclaw.com; and jms@gbclaw.com, on this 20th day of June, 2019.

                                                   /s/ Michael T. Relihan
                                                   BRADLEY S. BELL, ESQ.
                                                   Florida Bar No.: 184306
                                                   MICHAEL T. RELIHAN, ESQ.
                                                   Florida Bar No.: 116053
                                                   BELL LAW GROUP, P.A.
                                                   407 N. Howard Ave.
                                                   Suite 201
                                                   Tampa, FL 33606
                                                   (813) 867-4522 (Telephone)
                                                   (813) 867-4542 (Facsimile)
                                                   bbell@bbellpa.com
                                                   mrelihan@bbellpa.com
                                                   Attorneys for Defendant

                                                   Secondary email addresses:
                                                   eservice@bbellpa.com
